Citation Nr: 0837623	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for spondylolisthesis, L5-S1, of the lumbar spine 
(low back disability).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to the 
veteran's service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1979, and from November 1990 to January 1991.  The veteran 
also had service with the Army National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and September 2006 
rating decisions of the RO that granted service connection 
for a low back disability evaluated at 20 percent disabling 
and denied entitlement to service connection for a 
psychiatric disability secondary to his low back disability.  
The veteran filed timely appeals of these determinations to 
the Board.

In September 2007, the veteran and his mother, accompanied by 
the veteran's representative, testified at a videoconference 
hearing before Board.  After the hearing, the veteran 
submitted additional medical evidence pertinent to the 
veteran's claims that was not accompanied by a waiver of RO 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran  
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

In this case, the Board observes that following the RO's 
issuance of the January 2007 statement of the case (SOC) in 
connection with the veteran's psychiatric claim and the March 
2007 supplemental statement of the case (SSOC) in connection 
with the veteran's back claim, the veteran submitted medical 
evidence pertinent to the veteran's claims that was not 
accompanied by a waiver of initial RO consideration.  
As such, the appeals must be remanded for the evidence to be 
reviewed by the RO and for the issuance of an SSOC.  
38 C.F.R. § 20.1304(c); Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In addition, at the September 2007 hearing before the Board, 
the veteran testified that he is receiving disability 
benefits from the Social Security Administration (SSA).  The 
veteran's claims file, however, does not contain records 
related to such benefits.  The RO should therefore contact 
the SSA and take all necessary attempts to obtain all records 
related to this award.  38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

At the September 2007 hearing, the veteran also indicated 
that his service-connected low back disability has been the 
cause of his psychiatric issues, including generalized 
anxiety disorder and bipolar disorder.  The veteran, however, 
has not been afforded a VA examination in connection with 
this claim.  On remand therefore, the veteran should be 
afforded a VA examination in order determine whether the 
veteran has an acquired psychiatric disorder that is the 
result of his active service or his service-connected low 
back disability.  38 U.S.C.A. § 5103A(d).

Finally, the veteran should be afforded an opportunity to 
submit additional medical records in connection with his 
claims.  The RO should contact the veteran and his  
representative and request that he identify all VA and non-VA 
health care providers, other than those already associated 
with the veteran's claims file, that treated the veteran 
since service for his back and psychiatric conditions.  Here, 
the Board notes that the veteran indicated that he is being 
followed by Drs. A and H, and Riverwood Mental Health 
Service.  Transcript at pages 13 and 16.   To the extent that 
the veteran indicates that he has been treated by these or 
other providers since September 2007, the RO should attempt 
to update that the veteran's claims file with such additional 
treatment records.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 
38 C.F.R. § 3.159(c).  
 
As these matters are being remanded, the agency of original 
jurisdiction (AOJ) should take efforts to ensure that all due 
process requirements are met, to including ordering 
additional VA examinations if necessary.  Additionally, the 
AOJ should ensure that all notice requirements are fully 
complied with and satisfied, with respect to the claims, 
including those addressed by recent Court decisions.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by    38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
claims, including those addressed by 
recent Court decisions.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his low back disability and an 
acquired psychiatric disability.  This 
should specifically include medical and 
treatment records from any providers that 
the veteran may identify dated since 
September 2007.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and likely 
etiology of any acquired psychiatric 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner should 
specify the diagnoses and offer an opinion 
as to whether it is at least as likely as 
not that the veteran's acquired 
psychiatric disorder(s) had its onset 
during service or within one year thereof.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a psychiatric 
disability that was caused by or is 
secondary to his service-connected low 
back disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include ordering additional VA 
examinations, the RO should readjudicate 
the claims on appeal in light of all 
pertinent evidence, to include medical 
records associated with the claims folder 
after the January 2007 SOC and March 2007 
SSOC were issued, and legal authority.  
Adjudication of the claim for a higher 
initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




